DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-11, 13-21
Claims amended: 1, 11, 13, 16, 19-20
Claims cancelled: 12
New claims: 21
Allowable Subject Matter
Claim(s) 1-11, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 19-20 (and their respective dependent claims) is/are allowable. Claim(s) 1-11, 13-21 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. specifically with regard to a device consisting of a processing system implementing: identifying a video content being presented to a first user on a first device, identifying a first augmentation media stream that corresponds to the video content, detecting a first time point in the video content that is currently being presented, identifying a first time point in the first augmentation media stream that corresponds to the first time point in the video content, and delivering the first augmentation media stream to a second device, wherein the delivering consists of providing instructions for time- synchronizing the first augmentation media stream with the video content so that the first time point of the video content and the first time point of the first augmentation media stream are presented to the first user at a same time, on the first device and the second device, respectively, wherein the delivering comprises continuously monitoring a progress of a presentation of the video content in order to ensure continuing time-synchronization of the first augmentation media stream with the video content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421